      Case 1:18-cv-08250-JSR Document 50 Filed 11/08/18 Page 1 of 2


                                                1,• ,, tiMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                J·I   l·CTJ1,0NICALLY   f);   I
-----------------------------------x
WINKLEVOSS CAPITAL FUND, LLC,                  l_ :~. 111n1rll
     Plaintiff,
                                                      18-cv-8250(JSR)
          -v-
                                                      ORDER
CHARLES SHREM


     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     The complaint in this case refers to certain bitco1n

addresses. See Compl. at 11 nn. 6-7.      In his opposition to

plaintiff's motion to confirm attachment, defendant moved to

file his supporting affidavit under seal as it identified a non-

party to the litigation as the owner of the bitcoin addresses

referenced. This motion was initially denied as overbroad and

insufficiently supported. Thereafter, counsel for the referenced

non-party moved for similar relief with greater particularity

and applicable legal authority. The Court also received an

additional letter from defendant in support of the non-party's

motion, and the plaintiff has raised no opposition.

     The Court is now persuaded that the relief requested by the

non-party is appropriate. Therefore, the Court will file under

seal the unredacted copy of the defendant's affidavit and

exhibits, as well as the letter briefing. Further, the Court
         Case 1:18-cv-08250-JSR Document 50 Filed 11/08/18 Page 2 of 2



orders defendant to file with the Clerk of the Court a redacted

copy in the form previously submitted to the Court,           redacting

identifying references to the non-party. Finally, pending

further order of the Court, the parties shall henceforth refer

to the referenced non-party as simply "John Doe."

     SO ORDERED

Dated:      New York, NY

             November   ~'   2018               ~:2-~.S.D.J.
